                             IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

                            Plaintiff/Respondent,
                                                                       Nos.     1:17-cv-01255-MV-KRS
v.                                                                              1:99-cr-00571-MV-KRS-1

KEITH HOPSKIN,

                            Defendant/Movant.


                 PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

           Keith Hopskin, an inmate confined at FCI Elkton in Ohio, seeks review under 28 U.S.C.

§ 2255 of a judgment revoking his supervised release related to a 1999 drug conviction. (Doc.

61). 1 Given the age of the underlying conviction, Hopskin asserts his attorney was ineffective

for (1) not raising a jurisdictional challenge; and (2) failing to file an appeal as Hopskin directed.

Pursuant to an order of reference, see 28 U.S.C. § 636; (Doc. 65), the Court has considered the

parties’ submissions and the record. Having done so, the Court RECOMMENDS that

Hopskin’s motion be denied as to the first allegation of ineffective assistance, Hopskin be

appointed counsel, and an evidentiary hearing be held as to the second basis for relief.

                                                BACKGROUND

           On October 18, 1999, Hopskin pleaded guilty in this Court to a single-count indictment

charging him with possession with the intent to distribute 500 grams of cocaine. See 21 U.S.C. §

841(b)(1)(B); (Docs. 30 &31). He subsequently was sentenced to thirty months in federal prison

and a four-year term of supervised release “upon release from imprisonment.” (Doc. 38).




1
    The docket number or “Doc” refers to the entries on the docket in the criminal case, 1:99-cr-00571-MV-KRS-1

                                                                                                                  1
Hopskin commenced his sentence on March 13, 2000 and in May of that year was transferred to

FCI Milan. (Doc. 61).

       While serving this sentence, Hopskin was extradited to Kent County, Michigan to answer

for a second-degree murder charge. (Id.). He pleaded guilty and was sentenced in August 2001

to an indeterminate term of incarceration between twelve and thirty-seven years. (Id.). Hopskin

says that he received discharge notice from the Federal Bureau of Prisons during his time at the

Kent County jail. In September 2001, Hopskin began his sentence on the state conviction. (Id.).

On December 5, 2012, Hopskin was released on parole. (Id).

       On October 7, 2015, Hopskin was arrested on federal drug charges in the Western

District of Michigan. On July 26, 2016, as a result of the new charges, the United States

Probation Office in this District petitioned to revoke Hopskin’s supervised release related to his

1999 conviction. (Doc. 44). The petition alleged that, upon his release from imprisonment on

December 5, 2012, Hopskin “failed to report to a United States Probation Office for supervision

as directed” and, independently, had committed “another federal, state, or local crime.” (Id.).

Hopskin was arrested on October 25, 2016. (Doc. 48).

       Before his arrest and transport to this District, Hopskin pleaded guilty in the Western

District of Michigan to possessing cocaine with the intent to distribute. (Doc. 61). He was

sentenced to 144 months’ imprisonment. (Id.). Once in New Mexico before this Court, Hopskin

admitted violating the terms of his supervised release as stated in the petition. (Doc. 71-1). The

Court revoked Hopskin’s supervised release and sentenced him to twelve month’s incarceration,

six months of which will run consecutively to his 144-month sentence in the Western District of

Michigan. (Doc. 58). Hopskin filed the instant motion for relief under Section 2255 on

December 21, 2017. (Doc. 61).



                                                                                                     2
                                             STANDARD

        Section 2255 permits a federal inmate to “move the court which imposed the sentence to

vacate, set aside or correct the sentence” on “the ground that the sentence was imposed in

violation of the Constitution and laws of the United States[.]” 28 U.S.C. § 2255(a). If the inmate

shows “the sentence imposed was not authorized by law or is otherwise open to collateral attack,

or that there has been such a denial or infringement of the constitutional rights of the prisoner as

to render the judgment vulnerable to collateral attack,” the Court shall “discharge the prisoner or

resentence him or grant a new trial or correct the sentence as may appear appropriate.” Id., §

2255(b). In reviewing a Section 2255 motion, the Court presumes that the prior proceedings

were lawful. See Klein v. United States, 880 F.2d 250, 253 (10th Cir. 1989). The movant bears

the burden of demonstrating the deprivation of a constitutional right. See United States v.

Kennedy, 225 F.3d 1187, 1197 n.6 (10th Cir. 2000).

                                            DISCUSSION

        Hopskin argues his attorney provided constitutionally deficient assistance because

counsel failed to: (1) lodge a jurisdictional challenge given that his 1999 sentence had expired;

and (2) appeal the revocation of his supervised release. To prevail, Hopskin must carry the twin

burden of establishing that (1) “counsel made errors so serious that counsel was not functioning as

the ‘counsel’ guaranteed the defendant by the Sixth Amendment” and (2) “the deficient performance

prejudiced the defense.” Strickland v. Washington, 466 U.S. 668, 687 (1984). “Prejudice” in this

context requires Hopskin to “show that there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.” Id. at 694. The Court

must presume “[s]trategic or tactical decisions on the part of counsel are . . . correct, unless they were

completely unreasonable, not merely wrong, so that they bear no relationship to a possible defense

strategy.” Moore v. Marr, 254 F.3d 1235, 1239 (10th Cir. 2001) (quotation and citation omitted).

                                                                                                         3
While Hopskin’s first contention lacks merits, his second requires and evidentiary hearing to

resolve a fact question.

                            Failure to Lodge Jurisdictional Challenge

        A lawyer is not ineffective under Strickland for failing to advance a meritless argument.

Sperry v. McKune, 445 F.3d 1268, 1275 (10th Cir. 2006) (holding that counsel was not

ineffective for failing to assert a meritless argument at trial). Here, Hopskin’s jurisdictional

theory amounts to just that. Under federal law, a sentencing court retains jurisdiction to revoke a

term of supervised release and to order the defendant to serve a term of imprisonment “for any

period reasonably necessary for the adjudication of matters arising before [the] expiration [of the

term of supervised release] if, before its expiration, a warrant or summons has been issued on the

basis of an allegation of such a violation.” 18 U.S.C. § 3583(h), (i). A term of supervised

release, “commences on the day the [prisoner] is released from imprisonment,” but, as is relevant

here, “does not run during any period in which the person is imprisoned in connection with a

conviction for a . . . State . . .crime[.]” 18 U.S.C. § 3624(e).

        Here, Hopskin acknowledges he was continually imprisoned on a either a federal or state

conviction from March 2000 until December 5, 2012. (Doc. 61). As a result, Hopskin’s

supervised release did not commence until December 5, 2012. At that point, authorities had until

December 5, 2016 to obtain a warrant or summons to revoke his supervised release. See 18

U.S.C. §§ 3583; 3624(e). This Court issued a warrant as requested by the USPO on August 15,

2016, before Hopskin’s sentence expired. (Doc. 46). Consequently, the Court had jurisdiction to

revoke Hopskin’s supervised release related to his 1999 drug conviction and Hopskin’s attorney

was not obligated to raise a meritless argument to the contrary.




                                                                                                    4
       Nonetheless, Hopskin claims that the government waived jurisdiction. According to

Hopskin, the United States Marshall service was required to lodge a detainer while he was in

state custody and the USPO’s failure to assume dual supervision in 2012 when the Michigan

Department of Corrections paroled him offends due process. The Court understands Hopskin’s

argument to be that his attorney should have raised this due-process theory because of the three-

plus year delay it took the government to seek revocation. But as above, this contention lacks

merit, and Hopskin’s attorney was not required to advance it.

       Even assuming such a waiver doctrine applies in the Tenth Circuit and where an inmate,

by breaking the law, remained continually imprisoned for over a decade, government “conduct

that merely evidences a lack of eager pursuit or even arguable lack of interest” does not

constitute waiver. Piper v. Estelle, 485 F.2d 245, 246 (5th Cir. 1973). Instead, the government’s

action must be “so grossly negligent that it would be unequivocally inconsistent with

fundamental principles of liberty and justice to require a legal sentence to be served in the

aftermath of such action or inaction.” Id. (citation and internal quotations omitted). Hopskin has

made no showing of grossly negligent behavior here and has therefore has not established

entitlement to relief under Section 2255.

                                        Failure to Appeal

       “[A] lawyer who disregards specific instructions from the defendant to file a notice of

appeal acts in a manner that is professionally unreasonable.” Roe v. Flores-Ortega, 528 U.S. 470

477 (2000). Thus, a defendant who shows that his counsel failed to file a notice of appeal despite

specific instructions to do so satisfies the deficient-performance prong of Strickland. Moreover,

“if counsel does not file a requested appeal, a defendant is entitled to [a new] appeal without a




                                                                                                    5
showing that his appeal likely would have had merit.” United States v. Garrett, 402 F.3d 1262,

1265 (10th Cir. 2005) (quotations omitted).

        Hopskin’s attorney did not file an appeal. In his sworn motion, Hopskin says he directed

his lawyer to do so. (Doc. 61). In an affidavit submitted by his lawyer at the time, the lawyer

avers “no recollection of being asked by Mr. Hopskin to file an appeal of this sentence,” and

does not have “correspondence instructing [the lawyer] to do the same” or any “requests for a

status update on any pending appeal.” (Doc. 71-2). A fact issue therefore exists as to whether

Hopskin directed his attorney to appeal. The Court is obligated to hold an evidentiary hearing to

resolve the competing inferences. See 28 U.S.C. § 2255(b) (requiring an evidentiary hearing

“[u]nless the motion and the files and records of the case conclusively show that the prisoner is

entitled to no relief”).

                           CONCLUSION & RECOMMENDATION

        For the reasons above, Hopskin has not demonstrated his attorney was ineffective for

failing to challenge the revocation of his supervised release on jurisdictional grounds. An

evidentiary hearing is necessary, however, to determine whether Hopskin directed his attorney to

appeal the revocation and resulting sentence.

        IT IS, THEREFORE, RECOMMENDED that Hopskin’s motion under Section 2255

be DENIED as it relates to the first ground for relief, counsel be APPOINTED for Hopskin, and

an evidentiary hearing be HELD before the undersigned on the sole issue of whether Hopskin

directed his attorney to file and appeal.



                                                     ______________________________
                                                     KEVIN R. SWEAZEA
                                                     UNITED STATES MAGISTRATE JUDGE



                                                                                                    6
      WITHIN FOURTEEN (14) DAYS AFTER A PARTY IS SERVED WITH A COPY OF
THESE PROPOSED FINDINGS AND RECOMMENDED DISPOSITION, THAT PARTY MAY,
PURSUANT TO 28 U.S.C. § 636(B)(1), FILE WRITTEN OBJECTIONS TO SUCH PROPOSED
FINDINGS AND RECOMMENDED DISPOSITION. A PARTY MUST FILE ANY OBJECTIONS
WITH THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
NEW MEXICO WITHIN THE FOURTEEN (14) DAY PERIOD ALLOWED IF THAT PARTY
WANTS TO HAVE APPELLATE REVIEW OF THE PROPOSED FINDINGS AND
RECOMMENDED DISPOSITION. IF NO OBJECTIONS ARE FILED, NO APPELLATE
REVIEW WILL BE ALLOWED. PURSUANT TO FED. R. CIV. P. 72(B)(2), A PARTY MAY
RESPOND TO ANOTHER PARTY’S OBJECTIONS WITHIN FOURTEEN (14) DAYS AFTER
BEING SERVED WITH A COPY OF THE OBJECTIONS.




                                                                          7
